UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 57347 John Hancock Financial Trends Fund, Inc. (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: September 30, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Financial Trends Fund, Inc. Securities owned by the Fund on September 30, 2007 (unaudited) Issuer Shares Value Common stocks 97.02% (Cost $46,635,139) Aerospace & Defense 1.08% AerCap Holdings NV (Netherlands) (I)(F) 34,630 861,941 Asset Management & Custody Banks 10.68% Affiliated Managers Group, Inc. (I) 18,850 2,403,563 Bank of New York Mellon Corp. 20,741 915,508 Eaton Vance Corp. 20,000 799,200 Franklin Resources, Inc. 2,500 318,750 Legg Mason, Inc. 16,550 1,394,999 Northern Trust Corp. 5,000 331,350 State Street Corp. 34,500 2,351,520 Consumer Finance 2.76% Discover Financial Services 105,775 2,200,120 Diversified Banks 8.54% U.S. Bancorp. 66,150 2,151,859 Wachovia Corp. 45,653 2,289,498 Wells Fargo & Co. 66,400 2,365,168 Diversified Capital Markets 2.07% UBS AG (Switzerland) (F) 30,950 1,648,087 Investment Banking & Brokerage 8.57% Evercore Partners, Inc. 6,450 169,570 KBW, Inc. (I) 5,700 164,046 Lazard Ltd. (Class A) (Bermuda) (F) 26,900 1,140,560 Lehman Brothers Holdings, Inc. 6,700 413,591 Merrill Lynch & Co., Inc. 18,550 1,322,244 MF Global Ltd. (Bermuda) (F)(I) 57,100 1,655,900 Raymond James Financial, Inc. 59,925 1,968,536 Life & Health Insurance 5.55% AFLAC, Inc. 25,000 1,426,000 Prudential Financial, Inc. 23,110 2,255,074 StanCorp Financial Group, Inc. 15,000 742,650 Managed Health Care 1.13% UnitedHealth Group, Inc. 18,600 900,798 Marine 0.80% Oceanfreight, Inc. (Greece) (F) 27,350 635,614 Page 1 John Hancock Financial Trends Fund, Inc. Securities owned by the Fund on September 30, 2007 (unaudited) Multi-Line Insurance 3.79% American International Group, Inc. 16,400 1,109,460 Genworth Financial, Inc. (Class A) 1,813 55,713 Hartford Financial Services Group, Inc. (The) 20,050 1,855,627 Other Diversified Financial Services 9.68% Bank of America Corp. 66,008 3,318,222 Citigroup, Inc. 45,850 2,139,820 JPMorgan Chase & Co. 42,960 1,968,427 SNS Reaal (Netherlands) (C) 12,972 293,141 Property & Casualty Insurance 3.88% Axis Capital Holdings Ltd. (Bermuda) (F) 11,950 464,975 Berkshire Hathaway, Inc. (Class B) (I) 200 790,400 OneBeacon Insurance Group Ltd. 16,590 357,515 ProAssurance Corp. (I) 17,615 948,920 Progressive Corp. (The) 27,250 528,923 Regional Banks 32.08% Ameris Bancorp. 22,180 401,014 BB&T Corp. 38,382 1,550,249 BOK Financial Corp. 3,426 176,131 Capital City Bank Group, Inc. (L) 26,327 821,402 City National Corp. 13,550 941,861 Colonial BancGroup, Inc. (The) 80,128 1,732,367 Commerce Bancshares, Inc. 13,371 613,595 Cullen/Frost Bankers, Inc. 31,821 1,594,869 First Bancorp. of North Carolina 18,532 377,682 First Charter Corp. 16,850 508,365 First Horizon National Corp. 19,230 512,672 Hancock Holding Co. 21,950 879,756 M&T Bank Corp. 8,000 827,600 Marshall & Ilsley Corp. 12,950 566,822 NewBridge Bancorp. 56,512 717,702 Peoples BancTrust Co. Inc. (The) 45,100 970,101 Pinnacle Financial Partners, Inc. (I) 75,000 2,161,500 PNC Financial Services Group, Inc. (The) 22,150 1,508,415 Provident Bankshares Corp. 21,656 678,482 Seacoast Banking Corp. of Florida (L) 43,920 821,304 SunTrust Banks, Inc. 22,006 1,665,194 SVB Financial Group (I) 27,500 1,302,400 Synovus Financial Corp. 22,600 633,930 TCF Financial Corp. 40,150 1,051,127 Whitney Holding Corp. 19,700 519,686 Zions Bancorp. 29,772 2,044,443 Reinsurance 0.47% RenaissanceRe Holdings Ltd. (Bermuda) (F) 5,750 376,108 Page 2 John Hancock Financial Trends Fund, Inc. Securities owned by the Fund on September 30, 2007 (unaudited) Specialized Finance 2.08% Interactive Brokers Group, Inc., (Class A) (I) 20,220 530,977 Nymex Holdings, Inc. 8,650 1,126,057 Thrifts & Mortgage Finance 3.86% Countrywide Financial Corp. 4,650 88,397 First Financial Holdings, Inc. 40,500 1,266,840 Hudson City Bancorp., Inc. 36,950 568,291 South Street Financial Corp. 95,000 693,500 Washington Mutual, Inc. 13,000 459,030 Interest Par value Issuer, description, maturity date rate Value Short-term investments 3.95% (Cost $3,146,578) Certificates of Deposit 0.01% First Piedmont 2.600% $2 2,344 Piedmont Federal Savings Bank 4.200 2 2,250 Stephen Federal Bank 4.000 2 1,849 SunTrust Banks, Inc. 2.710 2 2,100 Joint Repurchase Agreement 2.95% Joint Repurchase Agreement with Barclays Plc dated 9-28-2007 at 3.95% to be repurchased at $2,353,775 on 10-01-2007, collateralized by $1,511,783 U.S. Treasury Inflation Indexed Bond, 3.625% due 4-15-2028 (valued at $2,400,060, including interest) 2,353 2,353,000 Shares Cash Equivalents 0.99% John Hancock Cash Investment Trust (T)(W) 785,035 785,035 Total investments (Cost $49,781,717) 100.97% Other assets and liabilities, net (0.97%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 3 John Hancock Financial Trends Fund, Inc. Notes to Schedule of Investments September 30, 2007 (unaudited) (C) Parenthetical disclosure of a country in the security description represents country of issuer; however, the security is euro-denominated. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of September 30, 2007. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. The cost of investments owned on September 30, 2007, including short-term investments, was $49,781,717. Gross unrealized appreciation and depreciation of investments aggregated $31,479,155 and $769,136, respectively, resulting in net unrealized appreciation of $30,710,019. Notes to Schedule of Investments - Page 1 Notes to portfolio of investments Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with the Adviser, a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. The Adviser is responsible for ensuring that the agreement is fully collateralized at all times. Securities lending The Fund may lend securities in amounts up to 331
